      Case 1:19-cv-05727-JPO-RWL Document 114 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                10/23/2020
EDWARD BANKS,                                                  :
                                                               :   19-CV-5727 (JPO) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
MCGLYNN, HAYS & CO., INC., et al.,                             :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This resolves the issues raised by Defendants concerning the 30(b)(6) deposition

notice served by Plaintiff (Dkt. 110).

        1.       Topic 1 is overly broad and ambiguous.             Read literally it requires

designation of a witness to testify about all aspects of the lawsuit. This topic is stricken.

        2.       Topics 2 through 7 are proper.

        3.       With respect to the instructions following topics, the instructions in the first

two paragraphs are proper, sensible, and should be adhered to. If Defendants wish to

designate any of their witnesses for 30(b)(6) purposes, it makes sense to advise Plaintiff

in advance so that the deposition can be taken in both individual and, where relevant,

corporate capacity. The third paragraph is overly burdensome and need not be followed

except to the extent any such documents and things have not yet been produced.

                                                     SO ORDERED.




                                                     _______________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE



                                                        1
     Case 1:19-cv-05727-JPO-RWL Document 114 Filed 10/23/20 Page 2 of 2




Dated: October 23, 2020
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
